842 F.2d 1157
UNITED STATES of America, Plaintiff-Appellee,v.Susan I. CRADDICK, A Witness before the Grand Jury,Defendant-Appellant.
No. 88-1740.
United States Court of Appeals,Ninth Circuit.
March 31, 1988.

Before CANBY, BEEZER and KOZINSKI, Circuit Judges.

ORDER

1
The motion of the American Civil Liberties Union of Hawaii for leave to appear as amicus curiae is granted.


2
Appellant has filed an objection to the order setting a briefing schedule;  she contends that the appeal must be decided within 30 days from the filing of the notice of appeal pursuant to 28 U.S.C. Sec. 1826.  Section 1826(b) defines a recalcitrant witness appeal as an appeal from an order of confinement.  Because this is an appeal from an order denying a motion to vacate the contempt order, the appeal is not governed by the recalcitrant witness statute.  Any other conclusion would permit repeated appeals under the extreme expedition required by section 1826(b).  Congress could not have intended such a result, and the plain words of section 1826(b) militate against it.  Nevertheless, the briefing schedule is expedited.


3
Appellant's opening brief and excerpts of record are due April 11, 1988;  appellee's brief is due May 2, 1988;  the optional reply brief is due May 16, 1988.  Service of briefs shall be next-day delivery.


4
The clerk shall attempt to calendar this case in June.


5
Appellant's emergency motion for bail pending appeal is denied.